REASONS FOR ALLOWANCE
Claims 13-22, 24, and 27-30 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a flywheel for stabilizing the position of a spacecraft, comprising: a hub means for fastening the flywheel; a flywheel ring which externally surrounds the hub means circumferentially at a distance; a support means for supporting the flywheel ring on the hub means; and a vibration damping device with a tuned mass damper means which, with respect to a rotation axis of the flywheel, is axially movable back and forth relative to the flywheel ring; and centering rollers which abut on an inner diameter of the flywheel ring and center the vibration damping device, wherein the tuned mass damper means is fastened on the flywheel ring and/or on the support means by a fastening means, wherein the fastening means is designed in such a manner that it enables axial movability of the tuned mass damper means, wherein the tuned mass damper means has a plurality of tuned mass damper elements which are held, distributed on a perimeter of the flywheel ring at a distance, by the fastening means, as required by claim 13; and a flywheel, comprising: a hub; a flywheel ring externally surrounding the hub circumferentially at a distance; a plurality of spokes extending radially outwards from the hub and supporting the flywheel ring; two damping rings arranged axially to one another and enclosing distal ends of the spokes between the two damping rings; and tuned mass damper elements arranged between and fastened on the two damping rings such that the tuned mass damper elements have axial movability; and centering rollers fastened on top and bottom of the two damping rings, wherein the tuned mass damper elements form, in cooperation with the two damping rings, a vibration damping device, wherein the vibration damping device, with respect to a rotation axis of the flywheel, is axially movable back and forth relative to the flywheel ring, wherein the tuned mass damper elements are distributed on a perimeter of the flywheel ring, wherein the tuned mass damper elements are cylindrical radiators firmly held on the two damping rings through a plurality of screws, wherein the centering rollers run on an inner perimeter of the flywheel ring and center the two damping rings and the tuned mass damper elements, as required by claim 24.  CN 101187410 A and U.S. P.G. Publication No. 2003/0006341 A1 do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, centering rollers which abut on an inner diameter of the flywheel ring and center the vibration damping device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL D YABUT/Primary Examiner, Art Unit 3656